DETAILED ACTION
	This Office Action, based on application 16/058,620 filed 8 August 2018, is filed in response to applicant’s amendment and remarks filed 19 January 2021.  Claims 1-22 and 24 have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 4-9, 11-14, 17, 20-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG et al (US PGPub 2016/0041760) in further view of HUNG et al (US PGPub 2017/0147232).

With respect to Claims 1, 17, and 24, KUANG discloses a method/device/medium/product for updating a memory, which comprises several blocks, wherein each of the several blocks comprises multi-level cells and is operable in an MLC-mode or in a SLC-mode (Section [0065-0066] – pages {analogous to claimed ‘block’} of a flash memory block may transition between a MLC mode of operation to a SLC mode of operation), wherein each multi-level cell may store more than one bit (Section [0065] - each cell may store 2 bits of information), wherein the method comprises, for each block to be updated:
utilizing a capability of the block to be operated in the MLC-mode (Fig 13 – Step 1400 - in response to exiting power savings mode, blocks are set to fully enabled mode or MLC mode; Section [0111] – “read/writes are then performed in accordance with the current operational model of the flash memory device and the locations of the data”; Section [0108] – the operation of Fig 13 is for a single block and may be repeated for each block); and 
utilizing a capability of the block to be operated in the SLC-mode (Fig 13 – Step 1390 - in response to entering power savings mode, blocks are set to semi-retired mode or SLC mode; Section [0111] – “read/writes are then performed in accordance with the current operational model of the flash memory device and the locations of the data”).  
KUANG does not appear to explicitly disclose copying a content of the block to a buffer block; writing the content of the block from the buffer block and an updated content for this block together in the block; copying the updated content of the block to the buffer block; and writing the updated content from the buffer block in the block.
However, HUNG discloses copying a content of the block to a buffer block (Fig 3A – DATA1 {a ‘content’} is copied from Page_1, Block_1 of memory 105 to buffer 107; Section [0021-0022]); writing the content of the block from the buffer block and an updated content for this block together in the block (Fig 3C – DATA1 {a content} and DATA4 {‘updated content’} are copied from buffer 107 to Page_1 and Page_3, respectively of Block_1 of memory 105; Section [0024]); copying the updated content of the block to the buffer block (Fig 3D – DATA4 {‘updated content’} is copied from Page_3, Block_1 of memory 105 to buffer 107; [0027]); and writing the updated content from the buffer block in the block (Fig 3F – DATA4 {‘updated content’} is copied from buffer 107 to Page_4 of Block_1 of memory 105; Section [0030]).
KUANG and HUNG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and HUNG before him or her, to modify the garbage collection logic of KUANG to include a buffer for temporary storage of valid data as taught by HUNG.  A motivation for doing so would have been to utilize a process of garbage collection for freeing storage space in conventional flash memory (Section [0021]) while maintaining valid data to the original block (Fig 3D-3F, DATA1 and DATA4 were maintained with Block_1 during the garbage collection).  Therefore, it would have been obvious to combine KUANG and HUNG to obtain the invention as specified in the instant claims.

With respect to Claims 4 and 21, KUANG and HUNG disclose the method/device according to each respective parent claim. 
KUANG does not appear to explicitly disclose wherein after the step (a) and before the step (b) the method comprises: (al) erasing the block.  
However, HUNG discloses wherein after the step (a) and before the step (b) the method comprises: (al) erasing the block (Fig 3B – Block_1 is erased; Section [0023]).

With respect to Claims 5 and 22, KUANG and HUNG disclose the method/device according to each respective parent claim.
KUANG does not appear to explicitly disclose wherein after the step (c) and before the step (d), the method comprises: (c1) erasing the block.
However, HUNG discloses wherein after the step (c) and before the step (d), the method comprises: (c1) erasing the block (Fig 3B – Block_1 is erased; Section [0029]).

With respect to Claim 6, KUANG and HUNG disclose the method according to claim 1.  KUANG further discloses wherein the step (b) further comprises entering the MLC-mode if a condition is fulfilled (Fig 13 – Step 1400 – set blocks to fully enabled mode or MLC mode is executed in response to satisfying the condition of Step 1380:NO – Power Savings Mode on?).  

With respect to Claim 7, KUANG and HUNG disclose the method according to claim 6.  KUANG further discloses wherein the condition is fulfilled if a parameter, an internal temperature, an external temperature, a measured signal, or a predetermined signal fulfills a predetermined condition (Fig 13 – Step 1400 – set blocks to fully enabled mode or MLC mode is executed in response to satisfying the condition or signal of Step 1380:NO – Power Savings Mode on?).  

With respect to Claim 8, KUANG and HUNG disclose the method according to claim 1.
KUANG does not appear to explicitly disclose wherein the steps (a) and (b) are executed for all blocks to be updated and then the steps (c) and (d) are executed for all blocks to be updated.  
However, HUNG discloses wherein the steps (a) and (b) are executed for all blocks to be updated and then the steps (c) and (d) are executed for all blocks to be updated (Fig 3A-3C are performed prior to Fig 3D-3F for Block_1).

With respect to Claim 9, KUANG and HUNG disclose the method according to claim 1.
KUANG does not appear to explicitly disclose wherein the buffer block is part of the memory or part of separate memory.  
However, HUNG discloses wherein the buffer block is part of the memory or part of separate memory (Fig 1, Buffer 107 is depicted as separate from flash memory 105).  

With respect to Claim 11, KUANG and HUNG disclose the method according to claim 1.  KUANG further discloses wherein the memory is operated at a first access time in the MLC-mode and at a second access time in the SLC-mode, wherein the first access time is less than the second access time (Given [0051] of applicant’s specification recites “The MLC memory being in the MLC-mode may involve a higher latency compared 10to it being in the SLC-mode”, the Office questions whether or not the claim is correct as presented.  KUANG at Section [0003-0004] discloses SLC has the advantage of relatively faster write speeds opposed to MLC).  

Claim 12, KUANG and HUNG disclose the method according to claim 1.  KUANG further discloses wherein an integrity check for a block of the memory is executed before the MLC-mode is activated for this block (Section [0102-0103] – a block may be transitioned from MLC mode to SLC mode in response to operational characteristic metrics meeting or exceeding thresholds).  

With respect to Claim 13, KUANG and HUNG disclose the method according to claim 1.  KUANG further discloses wherein the memory is a PFlash memory (Abstract – flash memory device).  

With respect to Claim 14, KUANG and HUNG disclose the method according to claim 1.
KUANG does not appear to explicitly disclose prior to the step (a): receiving an update request.  
However, HUNG discloses prior to the step (a): receiving an update request (Sections [0025-0026] – garbage collection is performed in response to storing space being insufficient in order to program new or updated data).

With respect to Claim 20, KUANG and HUNG disclose the device according to claim 17.  KUANG further discloses wherein the memory array comprises floating gate cells, PCRAM, RRAM, MRAM, CBRAM, FERAM, MONOS devices, nanocrystal cells, or ROM (Section [0003] – Flash memory devices store data in memory cells made up of floating gate transistors).  

Claims 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG in further view of HUNG and NG et al (US Patent 9,229,644).

With respect to Claim 2, KUANG and HUNG disclose the method according to claim 1.

However, NG discloses wherein: prior to the step (a), the content of the block is read by accessing the block;  after the step (a) and before the step (b), the content of the block is read by accessing the buffer block; after the step (c) and before the step (d), the updated content of the block is read by accessing the buffer block; and after the step (d), the updated content of the block is read by accessing the block (Col 12, Lines 47-51 – data structures are updated in response to the moving of data).  
KUANG, HUNG, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and NG before him or her, to modify the addressing of KUANG to include data structures for tracking data as taught by NG.  A motivation for doing so would have been to direct subsequent reads to the correct copy of the data (Col 12, Lines 47-51).  Therefore, it would have been obvious to combine KUANG, HUNG, and NG to obtain the invention as specified in the instant claims.

With respect to Claim 3, KUANG and HUNG disclose the method according to claim 1.
KUANG does not appear to explicitly disclose wherein: as long as the step (b) is not yet conducted for all blocks, the content of the block is read by accessing the block and by masking the updated content, and after the step (b) is conducted for all blocks, the updated content of the block is read by accessing the block and by masking the content.
(Col 12, Lines 47-51 – data structures are updated in response to the moving of data).
KUANG, HUNG, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and NG before him or her, to modify the addressing of KUANG to include data structures for tracking data as taught by NG.  A motivation for doing so would have been to direct subsequent reads to the correct copy of the data (Col 12, Lines 47-51).  Therefore, it would have been obvious to combine KUANG, HUNG, and NG to obtain the invention as specified in the instant claims.

With respect to Claim 10, KUANG and HUNG disclose the method according to claim 1.
KUANG does not appear to explicitly disclose wherein the buffer block comprises memory cells that each can only store a single bit.  
However, NG discloses wherein the buffer block comprises memory cells that each can only store a single bit (Fig 10, Data from MLC blocks may be relocated to a binary cache comprising SLC blocks; Col 10, Lines 49-67).  
KUANG, HUNG, and NG are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and NG before him or her, to modify the garbage collection logic of KUANG to include a SLC buffer for temporary storage of valid data as taught by NG.  A motivation for doing so would have been to reduce the likelihood of read (Col 11, Lines 10-14).  Therefore, it would have been obvious to combine KUANG, HUNG, and NG to obtain the invention as specified in the instant claims.

Claims 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUANG in further view of HUNG and DANNE et al (US PGPub 2015/0301821).

With respect to Claims 15 and 19, KUANG and HUNG disclose the method/device according to each respective parent claim.
KUANG does not appear to explicitly disclose the update request is a Software Over the Air (SOTA) request or message, and the updated content for the blocks to be updated is at least partially supplied via a mobile communication interface.  
However, DANNE discloses the update request is a Software Over the Air (SOTA) request or message, and the updated content for the blocks to be updated is at least partially supplied via a mobile communication interface (Fig 2, updates may be transmitted from a nomadic device to a vehicle computer via Bluetooth or Wi-Fi; Section [0016]).
KUANG, HUNG, and DANNE are analogous art because they are from the same field of endeavor of flash memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KUANG and DANNE before him or her, to modify KUANG to be included vehicle application as taught by DANNE.  A motivation for doing so would have been to manage vehicle features during maintenance periods (Section [0015]).  Therefore, it would have been obvious to combine KUANG, HUNG, and DANNE to obtain the invention as specified in the instant claims.

 Claims 16 and 18, KUANG and HUNG disclose the method/device according to each respective parent claim. 
KUANG does not appear to explicitly disclose wherein the memory is part of an electronic control unit of a car. 
However, HUNG discloses wherein the memory is part of an electronic control unit of a car (Abstract – flash update of a vehicle software management system).

Response to Arguments
	Applicant’s remarks, submitted 19 January 2021 in response to the Office Action mailed 19 October 2020, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose “writing the content of the block from the buffer block and an updated content for this block together in the block, utilizing a capability of the block to be operated in the MLC-mode” as amended in Claim 1 and 17.   In traversing the instant rejection, the applicant alleges “The valid data Data4 is not an updated version of vaild data Data1 written together in the first block (Block_1) of the flash memory 105 … Hung therefore does not suggest writing the content of the block from the buffer block and an updated content for this block together in the block, as claimed”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any relationship, specifically a versioning relationship, between “a content of the block” and “an updated content for this block”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While applicant’s arguments regarding HUNG’s teaching of DataX vs. DataX’ is noted, HUNG at [0026] states “The write data Data15’, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137